Citation Nr: 9920799	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  65-01 097	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for schizophrenic reaction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
for reconsideration of a November 4, 1965 decision that 
granted service connection for the disorder at issue to the 
appellant, E.C.T.  Reconsideration was upon the Board's own 
motion, and was directed by order dated March 24, 1999, by 
the Senior Deputy Vice Chairman of the Board.  See 
38 U.S.C.A. § 7103; 38 C.F.R. § 20.1000 (1998).  

Reconsideration in this matter was ordered following the 
Board's receipt of an appeal from a January 1997 
administrative decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines.  In that 
decision, the RO found that administrative error caused the 
appellant to be paid $128,658.50 in compensation benefits to 
which he was not entitled because he did not have qualifying 
service as a veteran.  The RO noted that the appellant had 
erroneously been granted service-connected compensation 
benefits by Board decision dated in November 1965 because he 
had the same first and last name as a veteran with qualifying 
service (E.D.T.).  Because the RO ascertained that the 
appellant did not have qualifying service, it discontinued 
the payment of compensation benefits to the appellant 
pursuant to 38 C.F.R. § 3.5000(b)(2).  The appellant filed a 
timely notice of disagreement relative to the RO's action.  

The appeal arising from the RO's January 1997 administrative 
decision will be addressed in a separate decision, to be 
promulgated subsequently to the instant reconsideration.      

The Board is required by law to proceed in a case under 
reconsideration as though the initial decision had never been 
entered and, instead, to conduct a de novo review, based on 
the entire record in the proceeding and upon consideration of 
all evidence and material of record and applicable provisions 
of law and regulation.  38 U.S.C.A. §§ 7103(b)(3), 7104(a) 
(West 1991); VAOGCPREC 89-90 (O.G.C. Prec. 89-90); 56 Fed. 
Reg. 1225 (1991); Boyer v. Derwinski, 1 Vet. App. 531 (1991).  
The case is now before an expanded reconsideration panel of 
the Board and this final decision will replace the Board's 
November 1965 decision.

FINDING OF FACT

The appellant does not have any verified active military, 
naval, or air service.

CONCLUSION OF LAW

The appellant does not meet the eligibility requirements for 
entitlement to VA benefits. 38 U.S.C.A. 101(2), 107 (West 
1991 & Supp. 1998); 38 C.F.R. 3.1, 3.6, 3.8, 3.9, 3.203 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, E.C.T., seeks service connection for a 
schizophrenic reaction.  The appellant contends that he 
incurred the mental disorder while serving on active duty 
with the Philippine Commonwealth Army during World War II.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions which define an individual's legal 
status as a veteran of active military service. 38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate 
requirement for a grant of service connection, a claimant 
must establish that he or she is a "veteran," defined as 
"a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  38 U.S.C.A § 101(2); 
38 C.F.R. § 3.1(d).  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes. 38 C.F.R. §§ 3.8, 3.9.  
However, such service must be certified as qualifying by 
appropriate military authority. 38 C.F.R. § 3.203.



The service department's findings are binding and conclusive 
upon VA.  VA does not have the authority to alter the 
findings of the service department.  Venturella v. Gober, 11 
Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 
237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.

Factual background:

The VA claims folder reveals that an application for VA 
compensation benefits was received in August 1948, signed by 
E.C.T..  The applicant reported that he was born on July [redacted], 
1925, and that he had qualifying service from February 1942 
to April 1946.  The applicant reported that he served with 
Company A, 4th Laguna Division, Marking's Filipino-American 
Troops, and that he was discharged because of a psychiatric 
disability.  The applicant reported that his father's name 
was E.T. and his mother's maiden name was C.C.  

In a separate August 1948 statement, applicant E.C.T. 
reiterated that he served from February 1942 to April 1946, 
and that he was born on July [redacted], 1925.  

In April 1949, the Adjutant General of the Department of the 
Army (AG) reported that the applicant E.C.T. as named above 
had no recognized guerilla service nor was he a member of the 
Philippine Commonwealth Army inducted into the service of the 
Armed Forces of the United States.  

In August 1950 the AG advised the servicing RO that its April 
1949 report had been in error.  The AG reported that the name 
of the claimant had appeared in a reconstructed roster of 
"Phantom Company," 3rd Regiment, 1st Laguna Division.

In May 1957, the AG confirmed that an individual identified 
as E.D.T. had recognized guerrilla service from March 1945 to 
April 1946; that the named individual had been assigned to 
Phantom Company, 3rd Regiment, 1st Laguna Division; and that 
he was married to E.S. and had one female child.  Based upon 
this report, the AG concluded that E.T. and E.D.T. referred 
to the same person whose correct name was E.D.T..  

The AG forwarded an Affidavit for Philippine Army Personnel, 
signed on March 18, 1947 by E.D.T..  The affiant reported 
that he had been born on April [redacted], 1925, and that he had 
served with "Phantom Company" from November 1943 to July 
1945.  In the affidavit, E.D.T. further reported that he had 
been hospitalized from July through August 1945.

With its report, the AG forwarded copies of located service 
medical records.  
These reflected that in April 1945, E.T.K. was treated at the 
80th General Hospital for an unclassified psychosis.  In an 
April 13, 1945 record, it was noted that there was "a good 
deal of talk among the Filipino employees" that the 
individual identified at E.T.K. was a Japanese collaborator.  
In the same dated note, it was recorded that a certificate 
had apparently been received from an organization reflecting 
an allegation of the patient's Japanese collaboration and 
directing that the patient be "apprehended."  In the 
records forwarded by the AG, there is no further reference to 
any investigation conducted relative to the patient's alleged 
collaborationist activities.   

The forwarded medical records reflect that at some time 
between July and August 1945, E.T.K. was transferred from the 
80th General Hospital to the 314th General Hospital with a 
diagnosis of schizophrenia.  A clinical abstract report dated 
August 8, 1945 reflects that the patient, then described as a 
"17 year old Filipino guerilla" had been admitted on April 
9, 1945 to the former facility "with a dispensary diagnosis 
of psychosis.  No descriptive information came with the 
[patient]."   The medical records further reflect that 
E.T.K., then identified as E.T. was then hospitalized at the 
314th General Hospital from September 1945 to April 1946 with 
a diagnosis of schizophrenia.  In an undated final summary of 
treatment, an handwritten note reflects that E.T. was a 
transfer patient from the 80th General Hospital, and that he 
had "entered that hospital under his mother's maiden name, 
[K.,] [and that his ] last real name was [T]."   

Following receipt of the AG's report, the appellant was 
denied service connection for a psychiatric disorder by 
rating decision dated in May 1957 on the basis that the 
disorder was not incurred in service.  During the course of 
appellate proceedings, in February 1962 an affidavit was 
received authored by A.Z.T., who stated that he knew the 
appellant E.C.T. and that the appellant enlisted in the Armed 
Forces of the Philippine in May 1942.  Affiant F.S., a former 
Philippine Army non-commissioned officer, stated that he 
personally knew "E.T." as a member of Phantom Company, 1st 
Laguna Division.  Mr. F. stated that the appellant was "in 
good physical and mental condition during his enlistment," 
and that the appellant "continuously served the underground 
movement from the date of his induction into active service 
up to the date of his discharge, June 30, 1946."  

In an October 1961 affidavit, A.M. stated that he was the 
wartime commanding officer of "Marking's Fil-American 
Troops," and that he knew "[E.T.]" had active service with 
Phantom Company, 1st Laguna Division.  Affidavits of similar 
tenor were received from E.B.A. and from D.F.D. 

In December 1963, the appellant forwarded an affidavit 
authored by T.R., who identified himself as the Regimental 
Surgeon of Marking's Fil-American Troops.  Dr. R. stated that 
he personally knew the appellant, identified as E.C.T., 
"before he was assigned to Phantom Co[mpany]," and that the 
appellant was recognized in February 1945 as a member of the 
said unit.  With the affidavit, the appellant also forwarded 
a reverse image photocopy of an order authorizing him 
furlough as former member of "Phantom Company."  

In December 1964, the appellant proffered affidavits from 
E.B.A. and D.F.D.  In substance, the affiants stated that 
they knew E.C.T. was assigned to Marking's Fil-American 
troops, and that the appellant's mental disorder was incurred 
while he was a member of "Phantom Company."

In July 1965, a statement was received authored by V.A.T., 
who identified herself as the spouse of E.T.   

By decision dated in November 1965, the Board granted 
entitlement to service connection for a schizophrenic 
reaction.
 
In February 1966, the servicing RO caused a search to be 
undertaken of the public records in the claimant's locale.  
Researchers ascertained that in April 1947, E.T. was married 
to V.A.  The groom's parents were reported to be E.T. and 
C.C.  

In May 1990, the appellant's wife, V.A.T. died.  The 
appellant then requested additional compensation benefits for 
three children that had already been born of his relationship 
with a Ms. L.C.  Certificates of Birth pertaining to the 
three children  were attached, reflecting the appellant to be 
the children's father and L.C. to be the children's mother.  

In September 1990, a field investigation was conducted by the 
RO to ascertain the paternity of the appellant's claimed 
additional dependents.  During the course of the field 
investigation, E.C.T. was interviewed in January 1991.  In 
substance, E.C.T. reported that he had only been previously 
married to V.A. and that he had not been married to another 
at the time of this union.  

In a November 1995 declaration of the status of his 
dependents, the appellant reported that he had been only 
married to V.A. and then to L.C. after the former's demise.  
He was advised by letter in December 1995 that because there 
was no evidence of record that his first marriage to E.S. was 
terminated, (as was previously established of record), that 
he was to provide official evidence of such termination in 
order to process his current claim.  

In July 1996, the appellant responded to the RO's request.  
The appellant stated that he was "surprised" when he 
received the RO's November 1995 letter, and that he did not 
know E.S., nor was he ever married to anyone other than he 
previously reported.  

A further field investigation was conducted.  As a result of 
this investigation, it was determined that there existed 
veteran E.D.T. and the appellant, E.C.T..  Photographs were 
taken of both individuals, and their families, and are 
contained in the claims folder.  In sum, these photographs 
show two families:  Appellant E.C.T., his wife L.C., and 
their three children R., R., and W.; and Veteran E.D.T. and 
his wife E.S.   

Veteran E.D.T. reported that he had only been married to E.S.  
He reported that although a marriage record issued by a local 
church reflected that they had been married since 1979, he 
had married his wife in 1944.  He stated that their female 
child had died in infancy  Although he acknowledged having 
military service with the Phantom Company, Filipino-American 
Troops, he did not have nor claim any service-connected 
disability.  

Appellant E.C.T. was also re-interviewed.  He reiterated that 
he had only been married to V.A. and to L.C.  He "vehemently 
denied" having been married to E.S. or having a daughter by 
the name as provided by veteran E.D.T.  He also claimed to 
never having been sick during his claimed guerilla service, 
and was unable to relate his activities as a guerilla during 
wartime.  

In January 1997, the RO requested that the U.S. Army 
Personnel Records Center  (ARPERCEN) search its records to 
ascertain if the claimant had qualifying military service.  
The RO advised ARPERCEN that the individual identified as 
E.C.T. "may have used other names during service," and 
requested that ARPERCEN specifically search its files for 
information under 4 name combinations.  In February 1997, 
ARPERCEN reported that E.T.K. "pertained to" E.D.T..  

Apparently because ARPERCEN's February 1997 report was not 
fully responsive to the RO's January 1997 inquiry, ARPERCEN 
was again requested to search its records and specifically 
find whether the appellant had qualifying service.  The 
records center was requested to find whether E.D.T. or 
E.C.(K.)T. had qualifying service.  

In March 1998, ARPERCEN reported that E.D.T. had qualifying 
service, but E.C.T. did not.     

Analysis:

As alluded to above, active military, naval, or air service 
is a basic predicate requirement for receipt of any VA 
benefits by any person.  Malincon v. West, 12 Vet. App. 238, 
240 (1999); see Laruan v. West, 11 Vet. App. 80, 84-85 
(1998).  If a claimant does not submit evidence of military 
service, or the information is insufficient, VA must request 
the information from the service department.  Sarmiento v. 
Brown, 7 Vet. App. 80, 82 (1994); see also Laruan,11 Vet. 
App. at 82; (observing that if there is reason to believe 
that information provided to service department was erroneous 
[e.g., misspelled name; social security or service number, 
etc.], VA may be required to resubmit request for information 
to service department.).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).   The service department's 
findings are binding and conclusive upon VA that in turn does 
not have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
See Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997).  

After carefully reviewing all evidence of record contained in 
the appellant's claims file, the Board finds that the 
appellant does not have qualifying military service and his 
claim for service connection is therefore denied based upon 
his failure to establish basic eligibility for VA benefits.  

As noted supra, service connection for a psychiatric disorder 
was granted by Board decision dated in November 1965.  Upon 
enumerated grounds, this decision may be vacated by the Board 
at any time upon request of the appellant or on the Board's 
own motion.  One of the enumerated grounds is where it is 
determined on reconsideration that an allowance of benefits 
by the Board has been materially influenced by false or 
fraudulent evidence submitted by or on behalf of the 
appellant, the prior decision will be vacated only with 
respect to the issue or issues to which, within the judgment 
of the Board, the false or fraudulent evidence was material.  
38 C.F.R. § 20.904(b) (1998).  The Board finds that the 
November 1965  grant of service connection was based in whole 
or in part upon both fraudulent evidence and false 
information within the meaning of law.  

By "fraud" is meant: 





"An intentional perversion of truth for 
the purpose of inducing another in 
reliance upon it to part with some 
valuable thing belonging to him or to 
surrender a legal right; a false 
representation of a matter of fact, 
whether by words or by conduct, by false 
or misleading allegations, or by 
concealment of that which should have 
been disclosed, which deceives and is 
intended to deceive another so that he 
shall act upon it to his legal injury." 
(Citations omitted).  

Black's Law Dictionary, 788 (4th ed., 1968) (Italics not in 
original).  

The Board notes that in his initial application for service-
connected compensation received in August 1948, the appellant 
reported that he was a former member of  Company A, 4th 
Laguna Division, Markings Fil-American Troops.  The appellant 
reiterated the identity of the reported military unit in an 
affidavit submitted in April 1949.

It was only subsequent to the RO's November 1951 advisement 
to the appellant that his name appeared as a member of 
"Phantom Company," 1st Laguna Division did the appellant 
begin to represent himself as a veteran of that unit, as well 
as proffer affidavits from his former "colleagues."  In 
other words, it was only after the RO's November 1951 letter 
did the appellant cease to claim that he was a member of 
Company A, 4th Laguna Division, and began to claim veteran 
status in "Phantom Company, 1st Laguna Division."  

The appellant's silence as to the service department's 
report, and his adoption of the latter company and division 
as his own constitutes a knowing concealment of a fact which 
should have been disclosed, and is therefore productive of 
fraud.  

Even if fraud cannot be found in this matter, it is beyond 
cavil that the AG's August 1950 report generated false 
information as to this appellant, and that this 
misinformation ultimately resulted in the November 1965 Board 
decision granting service connection for a mental disorder.  
Apart from its conclusion that appellant E.C.T. and veteran 
E.D.T. were one and the same person, examination of the AG's 
report clearly reveals that it was based upon the latter's 
military service.  In particular, the AG's May 1957 report, 
subsequently used by the RO, clearly reveals that it 
pertained to E.D.T., and not the appellant.  In particular, 
the appellant has specifically denied two of the critical 
corroborative details of the identity of the veteran upon 
whose service the benefit was granted in November 1965:  the 
marriage of the veteran to E.S., and having fathered a female 
child with E.S. reported by the veteran (i.e., with 
qualifying status) shortly before service connection was 
granted.      

In reaching its decision relative to the appellant's lack of 
veteran status, the Board has carefully considered the 
affidavits of record.  In whole, it is unclear from their 
tenor as to which individual they pertain.  However, the net 
effect of the information presented in these affidavits is to 
trigger further inquiry by the Board as to the nature of the 
military service performed by both individuals named E.T.  
Sarmiento, 7 Vet. App. at 85.  

As is noted above, in its January 1997 inquiry, the RO 
requested that ARPERCEN search its records on the basis of 
information that there was one individual using several names 
(i.e., the individual identified as E.C.T. "may have used 
other names during service.").  The following month, In 
February 1997, ARPERCEN reported that E.T.K. "pertained to" 
E.D.T..  

Apparently because the RO's inquiry was predicated upon an 
erroneous line of research, (i.e., one individual using 
multiple names), ARPERCEN was again requested to search its 
records and specifically find whether the appellant had 
qualifying service.  The records center was requested to find 
whether E.D.T. or E.C.(K.).T. had qualifying service.  This 
resulted in the March 1998 NPRC report that the  appellant 
E.C.T. had "negative" service, and that veteran E.D.T. had 
"positive" service.  This finding is binding upon VA.  
Duro, 2 Vet. App. at 532.




In sum, the appellant has not produced evidence of basic 
eligibility for VA benefits and his claim is denied.  Because 
the law, and not the facts are dispositive in this matter, 
the Board denies the benefit sought on this basis.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Basic eligibility for VA benefits not having been 
established, the claim is denied.





	         	
               John E. Ormond, Jr.	Ronald R. Bosch
  Member, Board of Veterans' Appeals            Member, Board 
of Veterans' Appeals



		
	     Robert E. Sullivan
      Member, Board of Veterans' Appeals



			
	      Barry F. Bohan	                            Mark D. Hindin
   Member, Board of Veterans' Appeals     Member, Board of Veterans' Appeals




		
	Thomas J. Dannaher
  Member, Board of Veterans' Appeals


 The Board notes that in affidavits authored in July 1968, several individuals 
reported that the appellant was a member of a Japanese collaborationist 
organization from 1942 to 1945.  Although not in reliance upon the its ultimate 
decision in this matter, the Board makes this  observation not because it is relevant 
to the discontinuance of service connection because of disloyalty, but because it 
may explain why the appellant's service has not, and probably could not be verified.  
The service medical records pertaining to the appellant were apparently generated 
after he merely reported to the military medical treatment facility.  There was no 
independent substantiation of his military service at that time.  It is highly likely 
that no effort was then made to substantiate his service, since he then was clearly 
schizophrenic.  In short, he appears to have been a "walk in" to a military medical 
clinic.  The claims folder also contains the outprocessing affidavit for Philippine 
Army personnel pertaining to veteran E.D.T.  It reflects that the veteran did not 
report any wounds or illnesses incurred during the course of his military service.
  
  In a separate Clinical Record, the patient's name ending in "K" is lined through, 
and the appellant's handwritten name ending in "T" appears.  As to the distinction, 
a VA memorandum is of record explaining that in Philippine culture, a male child 
will typically be given his mother's maiden name as his middle name.  As is noted 
above, the appellant's mother's maiden name began with a C., and its tenor and 
structure are similar to that last name reported by the appellant, beginning with a K.    
  The Board notes that V.A.T. also signed the appellant's substantive appeal of 
November 1964.  


